Citation Nr: 9931022	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by muscle damage of the left arm.  

2.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1976 to 
March 1978.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a November 1991 and January 1992 
decisions of the RO.  

In May 1994 and May 1997, the Board remanded the case for 
further development.  

The Board notes that, in May 1998, the RO granted service 
connection for traumatic arthritis of the cervical spine and 
a seizure disorder, which had previously been issues 
perfected for appeal.  The grant of service connection is a 
full award of the benefits on appeal.  See Holland v. Gober, 
10 Vet.App. 433 (1997).  Thus, the only issues currently on 
appeal are those as listed on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has disability manifested by muscle damage 
of the left arm due to disease or injury which was incurred 
in or aggravated by service.  

3.  The veteran's service-connected hypertension is not shown 
to be manifested by diastolic pressure predominantly 
measuring 110 or more or by systolic pressure predominantly 
measuring 200 or more.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for 
disability manifested by muscle damage of the left arm has 
not been presented.  38 U.S.C.A. §§ 1101, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.104 including Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104 including 
Diagnostic Code 7101 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in February 1976, the veteran's entrance examination reported 
that his upper extremities were clinically normal.  The 
veteran indicated that he had never had swollen or painful 
joints, arthritis, rheumatism, bursitis or painful or 
"trick" shoulder or elbow.  In April 1976, the veteran was 
reported to complain of being struck across his nose and 
forehead by a large limb and to have fullness of the head and 
diminished vision.  He was assessed with a deviated septum 
that was probably an old problem and not associated with the 
injury.  A subsequent examination revealed an impression of a 
fractured nose.  In August 1977, the veteran was reported to 
have had a one month history of left chest pain that radiated 
down the left arm, unrelated to exercise.  A chest x-ray 
study was reported to be negative.  The veteran complained of 
sharp pain over the left pectoral area that went down the 
left shoulder and inner aspect of the arm to the mid-biceps.  
The pain was reported not to be related to activity or 
trauma.  The veteran was assessed to be essentially normal, 
with probable muscular symptomatology.  On discharge 
examination in December 1977, the veteran's upper extremities 
were reported to be clinically normal.  The veteran indicated 
that he had had swollen or painful joints but that he had not 
had arthritis, rheumatism, bursitis or a painful or "trick" 
shoulder or elbow.

On VA examination in May 1978, the veteran was reported to 
have had high blood pressure in December 1977 with no 
treatment.  An examination of the heart was reported to be 
normal.  He was reported to have no history of fractures or 
operations, except for his nasal bones, and he had full and 
free range of motion with no abnormalities noted.  The 
veteran was diagnosed, in part, with hypertensive vascular 
disease, untreated.

In June 1987, a VA outpatient treatment record reported that 
that veteran complained of tingling in his left arm.  He was 
assessed with probable neuropathy on the left.  His reflexes 
and motor were reported to be intact with decreased sensation 
and tingling.  On a subsequent examination, the veteran 
reported that he had had numbness and tingling in his left 
arm for several months.  He was assessed to have transient 
left arm tingling with movement that sounded like 
subclavicular steal syndrome.

In September 1987, a VA outpatient treatment record reported 
that the veteran had paresthesia and tingling of the left 
arm.  The impression was that of clinical left ulnar nerve 
symptoms rather than carpal tunnel syndrome 
electrophysiologically.

In September 1991, the veteran was reported to have muscular 
symptomatology in the left arm which could have been 
consistent with left cervical neuropathy or peripheral nerve 
injury in the past.  An electromyograph of bilateral cervical 
paraspinous muscles were, however, reported to be normal.  
Nerve conduction velocity studies were reported to reveal 
findings of bilateral carpal tunnel syndrome, right worst 
than left.

During a hearing before a Member of the Board in February 
1993, the veteran testified that he had had pain and numbness 
in his left arm and shoulder since service.  

On VA examination in October 1994, the veteran reported that 
he had a history of injury to his face and neck in 1987.  He 
indicated that he had had a swollen face for a year following 
the injury and that he had had surgery and had not paid 
attention to his neck and shoulder pain.  He reported that he 
began to have neck and shoulder pain whenever he used his 
arms as well as numbness in both hands.  The veteran was 
reported to have neck pain that striated to the left upper 
extremities in C7-8 and T1 distributions.  He was assessed, 
in part, with cervical spondylosis with myelopathy of level 
C7-8 and T1 radiculopathy.  An electromyograph and nerve 
conduction velocity study of the upper extremities revealed a 
compression of the median nerve of both wrists, which was 
probably a residual of the previous fascia injury.  There was 
reported to be no evidence of radiculopathy here.

In November 1994, a VA outpatient treatment record reported 
that the veteran's blood pressure measured 136/90 and 158/98.  
He was diagnosed with hypertension.

On a VA hypertension examination in January 1995, the veteran 
reported that he could tolerate his medication for 
hypertension without difficulty but that he would get a 
headache syndrome whenever he was off his medication.  His 
blood pressure was reported to measure 150/105 in the left 
arm and 145/100 in the right arm while sitting, 140/95 while 
lying and 150/110 while standing.  A chest x-ray study was 
reported to reveal no active disease.  The veteran was 
diagnosed with hypertension.

On a VA neck examination in September 1995, the veteran was 
reported to complain of severe headaches once a month, with 
no numbness or parasesthesia in the extremities.  He was 
reported to have no shoulder atrophy, and motor examination 
of the neck and upper extremities was normal, including the 
sternocleidomastoid, deltoids, biceps, triceps and wrist 
flexors and extensors.  Sensory examination was reported to 
show a slight decrease to light touch and pinprick on the 
left upper extremity over the C5 through C8 and T1 through T4 
distributions.  Deep tendon reflexes of both upper 
extremities were reported to be normal.  The veteran was 
diagnosed with initial cervical spine degenerative joint 
disease.

On a VA spine examination in December 1995, the veteran was 
reported most probably to have carpal tunnel syndrome.  
Distribution of a decrease of sensation was reported to be in 
the left upper extremity which, with the veteran's neck pain, 
raised the question of involvement of C7-8.  

On a VA neck examination in September 1997, the veteran 
reported that, in 1976, he had been struck in the face by a 
tree branch, approximately 6 to 8 mm. in diameter, which 
caused him to fall backward while on a trooper carrier and to 
hit his neck and left shoulder on a hatch.  He reported that 
the branch had caused about a 11/2 inch indentation on his 
helmet and had caused pain in his left neck and left shoulder 
with bruising that lasted for approximately six weeks.  The 
veteran indicated that he had arm pain and shoulder problems 
shortly following his accident, although he had not sought 
help for a number of years for his arm.  The veteran reported 
that he had subsequently had multiple motor vehicle 
accidents, most of them of which had been minor.  

The veteran was reported to complain, in part, of left neck 
pain which radiated down the medial portion of the arm to the 
last three fingers of the hand.  He was assessed, in part, 
with history of facial, neck and shoulder injuries.  The 
examiner reported that, in reference to possible muscle 
injury, he found no evidence of myopathy or myositis on 
examination.  An electromyograph was recommended to help 
clear up this issue.

On a VA hypertension examination in September 1997, the 
veteran was reported to have had fluctuating blood pressures 
while in service and to have began taking medication prior to 
discharge from service.  His blood pressure was reported to 
have always responded and remained in control.  The veteran 
reported that his head occasionally "felt huge" because of 
his blood pressure, although he was reported not to have 
indicated the presence of headaches in relation to elevated 
blood pressure.  His blood pressure was reported to have been 
under good control for a number of years.  The veteran's 
chest was reported to show normal chest configuration and the 
heart revealed regular rhythm and rate.  Heart sounds were 
reported to be normal, and point of maximal impulse was at 
the midclavicular line.  He was reported to have had a normal 
EKG and normal chest x-ray study in 1996.  The veteran was 
diagnosed with essential hypertension, controlled with 
medication.

On an October 1997 addendum to the September 1997 VA 
examination, an electromyograph was reported to show 
compression at the median nerve of both wrists that was 
suggestive of carpal tunnel syndrome.  There was no reported 
symptomatology of muscle damage to the left arm.

On a VA heart and hypertension examination in March 1998, the 
veteran was reported to have had hypertension since 1978.  
The veteran indicated that he had been on medication since 
that time and that his blood pressure had fluctuated 
somewhat.  The veteran was reported to have never been 
diagnosed as having heart disease specifically.  He was 
reported to have had normal electrocardiograms and 
echocardiograms.  His complaints were reported to primarily 
involve dizziness.  He was reported to have recently had 
blood pressure measurements of 152/75 while lying and 142/80 
while standing.  An examination revealed that his blood 
pressure measured 160/100, 150/100 and 140/102.  His heart 
sounds were reported to be normal, and rhythm and rate were 
regular.  There were reported to be no murmurs and a chest x-
ray study revealed heart size to be normal.  The veteran was 
diagnosed with hypertension and no current evidence of heart 
disease.  


II.  Analysis

A.  Service Connection for Muscle Damage of the Left Arm

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he currently has 
muscle damage of the left arm due to disease or injury 
incurred in or aggravated by service.  

The service medical records show that, in August 1977, the 
veteran was reported to have a one month history left chest 
pain that radiated down the left shoulder and inner aspect of 
the arm to the mid-biceps.  The pain was reported not to be 
related to any activity or trauma and he was assessed to be 
essentially normal, with probable muscular symptomatology.  
However, on discharge examination in December 1977, the 
veteran's upper extremities were reported to be clinically 
normal.  There was no report of complaint, treatment or 
diagnosis of muscle damage of the left arm.

On VA examination in May 1978, the veteran was reported to 
have full and free range of motion of extremities with no 
abnormalities noted.  There was no report of complaint, 
treatment or diagnosis of muscle damage of the left arm.

In June 1987, a VA outpatient treatment record reported that 
the veteran had had numbness and tingling in his left arm for 
several months.  He was assessed with probable neuropathy on 
the left and transient left arm tingling with movement that 
sounded like subclavicular steal syndrome.

In September 1991, a VA outpatient treatment record reported 
that the veteran had muscular symptomatology in the left arm 
which could have been consistent with left cervical 
neuropathy or peripheral nerve injury in the past.  However, 
an electromyograph of bilateral cervical paraspinous muscles 
was reported to be normal, and nerve conduction velocity 
studies were reported to reveal bilateral carpal tunnel 
syndrome, right worse than left.

On VA examination in September 1997, the veteran was reported 
to complain of neck pain which radiated down the medial 
portion of the arm to the last three fingers of the hand.  
However, the examiner reported that, in reference to possible 
muscle injury, there was no evidence of myopathy or myositis 
on examination.

The Board is cognizant of the veteran's contentions regarding 
muscle damage of the left arm.  However, he has submitted no 
competent evidence to support his lay assertions that he 
currently is suffering from disability manifested by muscle 
damage of the left arm which was incurred in or aggravated by 
service.  In the absence of competent evidence of a current 
disability, a well-grounded claim of service connection has 
not been submitted.  Caluza, 7 Vet. App. 498; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  The veteran, as a lay person, is 
not qualified to proffer medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he currently has muscle damage of the left 
arm due to disease or injury in service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has muscle 
damage of the left arm due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  


B.  Increased Rating for Hypertension

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule criteria for evaluating cardiovascular 
disabilities changed on January 12, 1998.  The veteran filed 
his claim for an increased rating for the service-connected 
hypertension prior to this date.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, the Board must apply the more favorable of the old 
and new rating criteria to the veteran's claim.  

Under the old criteria for rating hypertensive vascular 
disease (essential arterial hypertension), diastolic pressure 
predominantly 100 or more warrants a 10 percent rating.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warrants a 20 percent rating.  Diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warrants a 40 percent rating.  Diastolic pressure 
predominantly 130 or more and severe symptoms warrants a 60 
percent rating.  For the 40 and 60 percent ratings, there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1997).  

Under the new rating criteria for evaluating hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control warrants a 10 percent rating.  
Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more warrants a 20 percent 
rating.  Diastolic pressure predominantly 120 or more 
warrants a 40 percent rating.  Diastolic pressure 
predominantly 130 or more warrants a 60 percent rating.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 including 
Diagnostic Code 7101 (1999).  

The veteran contends, in essence, that the severity of his 
service-connected hypertension warrants an increased rating.  

In November 1994, a VA outpatient treatment record reported 
that the veteran's blood pressure measured 136/90 and 158/98.  
He was diagnosed with hypertension.  

On VA examination in January 1995, the veteran reported that 
he could tolerate his medication for hypertension without 
difficulty but that he would get a headache syndrome whenever 
he was off his medication.  His blood pressure was reported 
to measure 150/105 in the left arm and 145/100 in the right 
arm while sitting, 140/95 while lying and 150/110 while 
standing.  A chest x-ray study was reported to reveal no 
active disease.  The veteran was diagnosed with hypertension.  

On VA examination in March 1998, the veteran was reported to 
have recently had blood pressure measurements of 152/75 while 
lying and 142/80 while standing.  On examination, his blood 
pressure was reported to measure 160/100, 150/100 and 
140/102.  The veteran was diagnosed with hypertension and no 
current evidence of heart disease.  

The medical evidence of record demonstrates that the 
veteran's diastolic pressure has been reported to measure 
predominantly less than 110 and his systolic pressure to 
measure predominantly less than 200.  Consequently, the Board 
finds that an increased rating is not warranted for the 
service-connected hypertension pursuant to the provisions of 
the old or new rating criteria under 38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1997) and 38 C.F.R. § 4.104 
including Diagnostic Code 7101 (1999).  See also Karnas, 
supra.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1999), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected hypertension.  



ORDER

Service connection for muscle damage of the left arm is 
denied, as a well-grounded claim has not been submitted.  

An increased rating for the service-connected hypertension is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

